Per Curiam.
By order dated July 5, 2007, the Supreme Court of Florida disbarred respondent for violating various sections of the Florida Rules of Professional Conduct, in part as a result of his failure to disclose a conflict of interest in representation of two clients and his refusal to return a $15,000 fee to one of those clients. Respondent did not appear or participate in the Florida proceeding.
Petitioner moves for an order imposing reciprocal discipline upon respondent pursuant to this Court’s rules (see 22 NYCRR 806.19). Respondent has not replied to the motion. We grant petitioner’s motion and further conclude that, in the interest of justice, respondent should be reciprocally disbarred.
Peters, J.E, Spain, Rose, Lahtinen and Kane, JJ., concur. Ordered that petitioner’s motion for reciprocal discipline is granted; and it is further ordered that respondent is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately; and it is further ordered that respondent is commanded to desist and refrain from the practice of law in any form, either as principal or as agent, clerk or employee of another; and respondent is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice *1209in relation thereto; and it is further ordered that respondent shall comply with the provisions of this Court’s rules regulating the conduct of disbarred attorneys (see 22 NYCRR 806.9).